Exhibit 4.1 BSQUARE CORPORATION FOURTH AMENDED AND RESTATED STOCK PLAN AS AMENDED 1. DEFINITIONS 1 2. PURPOSES 4 3. ADMINISTRATION. 4 (A) Committee. 4 (B) Appointment of Committee. 4 (C) Powers; Regulations. 4 (D) Delegation to Executive Officer. 5 4. ELIGIBILITY 5 5. STOCK 5 6. TERMS AND CONDITIONS OF OPTIONS 5 (A) Number of Shares and Type of Option. 5 (B) Date of Grant. 6 (C) Option Price. 6 (D) Duration of Options. 6 (E) Vesting Schedule and Exercisability of Options 6 (F) Acceleration of Vesting. 7 (G) Term of Option. 7 (H) Exercise of Options. 8 (I) Payment upon Exercise of Option. 8 (J) Rights as a Shareholder. 8 (K) Transfer of Option. 9 (L) Securities Regulation and Tax Withholding. 9 (M) Stock Split, Reorganization or Liquidation. 10 (N) Approved Transactions; Control Purchase. 11 7. TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS 12 (A) Award of Stock Appreciation Rights. 12 (B) Restrictions of Tandem SARs. 12 (C) Amount of Payment Upon Exercise of SARs. 12 (D) Form of Payment Upon Exercise of SARs. 12 8. RESTRICTED STOCK AWARDS 13 (A) Nature of Restricted Stock Awards. 13 (B) Rights as a Shareholder. 13 (C) Restrictions. 13 (D) Vesting of Restricted Stock. 13 (E) Waiver, Deferral and Reinvestment of Dividends. 13 9. UNRESTRICTED STOCK AWARDS 13 (A) Grant or Sale of Unrestricted Stock. 13 (B) Elections to Receive Unrestricted Stock In Lieu of Compensation. 14 (C) Restrictions on Transfers. 14 TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS 14 SECURITIES REGULATION AND TAX WITHHOLDING 15 STOCK SPLIT, REORGANIZATION OR LIQUIDATION 16 APPROVED TRANSACTIONS; CONTROL PURCHASE 17 EFFECTIVE DATE; TERM 18 NO OBLIGATIONS TO EXERCISE AWARD 18 NO RIGHT TO AWARDS OR TO EMPLOYMENT 18 APPLICATION OF FUNDS 18 INDEMNIFICATION OF COMMITTEE 18 SHAREHOLDERS AGREEMENT 19 SEPARABILITY 19 NON-EXCLUSIVITY OF THE PLAN 19 EXCLUSION FROM PENSION AND PROFIT-SHARING COMPUTATION 19 AMENDMENT OF PLAN 19 BSQUARE CORPORATION FOURTH AMENDED AND RESTATED STOCK PLAN 1. DEFINITIONS.
